—Judgment, Supreme Court, New York County (Howard Bell, J., at suppression hearing; Alfred Donati, J., at jury trial and sentence), rendered June 20, 1996, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Observation of a livery cab flashing its high beams and weaving from one lane to the other alerted the police to the possibility that something was wrong and gave them the authority to pull the cab over (People v Blakely, 46 NY2d 1026; People v Otero, 255 AD2d 158). As the officer approached the cab, she observed defendant repeatedly looking out the back window and then bend his upper body toward the floor of the cab, at which time the driver requested police assistance. This combination of factors reasonably alerted the officer to the possibility of danger to herself and her fellow officer thereby authorizing removal of defendant from the cab and a limited frisk for weapons (see, People v Benjamin, 51 NY2d 267). Concur — Sullivan, J. P., Nardelli, Tom, Mazzarelli and Friedman, JJ.